NO. 07-11-00074-CR; 07-11-00075-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 5, 2012


                         JOSE ANGEL MARTINEZ, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


       FROM THE CRIMINAL DISTRICT COURT NO. 5 OF DALLAS COUNTY;

   NOS. F98-29599-L, F01-32449-K; HONORABLE CARTER THOMPSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Jose Angel Martinez, appeals his adjudication of guilty to the offense

of aggravated assault1 and finding of guilty to the offense of aggravated sexual assault

of a child.2 The trial court sentenced appellant, pursuant to a plea of true to the motion

to adjudicate on the aggravated assault and plea of guilty to the indictment on the

aggravated sexual assault of a child, to a term of confinement of 18 years in the

Institutional Division of the Texas Department of Criminal Justice in each of case, with


      1
          See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
      2
          See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii) (West Supp. 2011).
all confinement to be served concurrently. We will affirm the judgment of the trial court

in each case.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.3




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      3
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3